Case 1:19-cv-02367-ABJ Document 36-15 Filed 12/30/19 Page 1 of 4




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit M
                        Case 1:19-cv-02367-ABJ Document 36-15 Filed 12/30/19 Page 2 of 4
                                                              U.S. Department of Justicc

                                                               )1lice of the Inspcctor (;cncral




                 December 15, 2017

                 The Honorable Jarrold Nadler
                 Ranking Member
                 Committee on the Judiciary
                 U.S. House of Representatives
                 2109 Rayburn House Office Building
                 Washington, DC 20515

                 The Honorable Jamie Raskin
                 Vice Ranking Member
                 Committee on the Judiciary
                 U.S. House of Representatives
                 431 Cannon House Office Building
                 Washington, DC 20515

                 The Honorable Hakeem Jeffries
                 U.S. House of Representatives
                 1607 Longworth House Office Building
                 Washington, DC 20515

                 Dear Ranking Member Nadler, Vice Ranking Member Raskin, and Congressman
                 Jeffries:

                       Thank you for your letter dated December 14, 2017, requesting
                 information regarding whether the Department of Justice (the Department)
                 consulted with the Office of Inspector General (OIG) before sharing text messages
                 between FBI employees Peter Strzok and Lisa Page with Congress and the media.
                 Our responses to the questions presented in your letter are set forth below.

                         1 A spokeswoman for the Department suggested that "career Justice
                           officials evaluated the messages... to be sure that they could be released
                           `under both ethical and legal standards."' Did the Department consult
                           with your office prior to producing these text messages to Congress?

                             At a hearing on November 15, 2017, before the House Committee on
                             Oversight and Government Reform, I testified that the OIG had no
                             objection to the Department providing to Congress pre-existing
                             Department records in its custody in response to a Congressional
                             oversight request.   I noted that the Department would need to
                             determine whether  there were any restrictions, such as those affecting
                             grand jury information, that limited its ability to produce certain




Document ID: 0.7.16060.5678-000001                                                                      20180326-0061144
                        Case 1:19-cv-02367-ABJ Document 36-15 Filed 12/30/19 Page 3 of 4




                              records to Congress. I conveyed this position to the Department as
                              well. The Department did not consult with the OIG in order to
                              determine whether releasing the text messages met applicable ethical
                              and legal standards before providing them to Congress.

                          2. Did the Department consult with your office prior to sharing these text
                             messages with the press?

                             The Department did not consult with the OIG before sharing the text
                             messages with the press.

                        If you have any additional questions, please do not hesitate to contact me
                  or Greg Sabina, my Advisor for Legislative Affairs, at (202) 514-3435.


                                                        Sincerely,



                                                        Michael E. Horowitz
                                                        Inspector General

                  cc:    The Honorable Robert Goodlatte
                         Chairman, Committee on the Judiciary

                         The Honorable Trey Gowdy
                         Chairman, House Committee on Oversight and Government Reform

                         The Honorable Elijah Cummings
                         Ranking Member, House Committee on Oversight and
                              Government Reform

                         The Honorable John Culberson
                         Chairman, Subcommittee on Commerce, Justice, Science, and Related
                              Agencies, House Committee on Appropriations

                         The Honorable Jose Serrano
                         Ranking Member, Subcommittee on Commerce, Justice, Science, and
                              Related Agencies, House Committee on Appropriations

                         The Honorable Charles Grassley
                         Chairman, Senate Committee on the Judiciary

                         The Honorable Dianne Feinstein
                         Ranking Member, Senate Committee on the Judiciary

                                                           2




Document ID: 0.7.16060.5678-000001                                                                 20180326-0061145
                        Case 1:19-cv-02367-ABJ Document 36-15 Filed 12/30/19 Page 4 of 4




                         The Honorable Ron Johnson
                         Chairman, Senate Committee on Homeland Security and
                              Governmental Affairs

                         The Honorable Claire McCaskill
                         Ranking Member, Senate Committee on Homeland Security and
                              Governmental Affairs

                         The Honorable Richard Shelby
                         Chairman, Subcommittee on Commerce, Justice, Science, and Related
                              Agencies, Senate Committee on Appropriations

                         The Honorable Jeanne Shaheen
                         Ranking Member, Subcommittee on Commerce, Justice, Science, and
                              Related Agencies, Senate Committee on Appropriations

                         The Honorable Rod J. Rosenstein
                         Deputy Attorney General, U.S. Department of Justice




                                                        3




Document ID: 0.7.16060.5678-000001                                                           20180326-0061146
